 

 

 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK ;
x DATE FILED: 2 aa
DENNIS BUJAN, Civ.5308 (LGS) (RWL)
| Plaintiff, |
ORDER: ATTORNEYS’ FEES
- against -
COMMISSIONER OF SOCIAL SECURITY,
Defendant. :
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

Earlier in this case, Plaintiff successfully obtained remand of an adverse decision
denying his application for Social Security Disability benefits. Following remand, Plaintiff
successfully obtained a substantial award of retroactive benefits. Plaintiffs counsel
previously received $40,425 for work performed at the administrative level, as well as
$6,200 under the Equal Access to Justice Act (“EAJA’). Plaintiffs counsel now has
applied for an award of attorneys’ fees for counsel's work on this court action in the
amount of $19,800 pursuant to 42 U.S.C. § 406(b)(1). The Court has reviewed the
parties’ respective filings and GRANTS an award of the requested fees.

Section 406 discretely addresses attorrneys’ fees expended in connection with
administrative proceedings, 42 U.S.C. § 406(a), and those in connection with a challenge
in court, 42 U.S.C. § 406(b). Under Section 406(b), attorneys’ fees may not exceed 25
percent of the total past-due benefits to which the claimant is entitled. 42 U.S.C. §
406(b)(1)(A). The 25 percent cap applies only to fees for representation before the court,

not the agency; although Section 406(a) also has a cap, the Supreme Court has held that
the cap under Section 406(b) is not a cap on the aggregate of fees awarded under
Sections 406(a) and 406(b). Culbertson v. Berryhill, 139 S. Ct. 517, 519 (2019).

Another source of attorneys’ fees for social security disability cases is the EAJA.
If, however, an attorneys’ fees award under Section 406(b) exceeds the EAJA funds
received, then the claimant’s attorney must refund to the claimant the amount of the
smaller fee. In other words, there is a dollar-for-dollar offset of any 42 U.S.C, 406(b) fee
by an EAJA award. See Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002).

Typically, as here, social security benefit practitioners work on a contingency-fee
arrangement. The Court is charged with the obligation to review such arrangements for
reasonableness. Gisbrecht, 535 U.S. at 808 (2002). In assessing reasonableness, the
Court considers, among other factors, the character of the representation and the result
obtained. /d. at 808. The Court also considers whether the contingency arrangement is
the result of fraud or over-reaching and whether the fee would bring a windfall to
claimant's counsel. Wells v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990).

The Court finds that the amount requested here is reasonable and is neither the
result of fraud or over-reaching, nor a windfall to counsel. The amount requested is far
less than 25 percent of the claimant's retroactive benefits. Plaintiffs counsel expended
33 attorney hours of work on the case, which amount the Court deems reasonable in light
of the tasks performed. Considering the hours expended together with the amount of
fees requested yields a de facto hourly rate of approximately $600. As the Government
notes, that rate is within the range that courts have approved in these types of cases.

(Dkt. 33 at 2.)
Accordingly, Plaintiffs motion is GRANTED, and Plaintiffs counsel shall receive
$19,800 in attorneys’ fees. Upon receipt of fees, Plaintiff counsel shall refund $6,200 to

...Plaintiff, being. the amount Plaintiffs counsel received under the EAJA.

SO ORDERED.

 

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: February 26, 2020
New York, New York

Copies transmitted this date to all counsel of record.
